Citation Nr: 9927705	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-03 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas

THE ISSUES

1.  Entitlement to a rating greater than 10 percent for post-
traumatic stress disorder.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound, right chest, currently rated as 10 percent 
disabling.

3.  Entitlement to service connection for right ruptured 
eardrum.

4.  Entitlement to service connection for right upper 
extremity disability, other than residuals of frostbite, to 
include on a secondary basis.  

5.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1950, and from September 1950 to July 1951.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in November 1997, of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in 
Wichita, Kansas.

In light of the Board's decision regarding PTSD, the 
veteran's claim for a TDIU is moot.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
PTSD include continuing war-related nightmares, anger, 
hypervigilance, a startle reaction, depressions with panic 
attacks, anxiety, guilt, paranoia, social withdrawal, and a 
need for outpatient therapy and medication, precluding 
gainful employment.  

2.  Current manifestations of the veteran's residuals of a 
gunshot wound, right chest, include a small asymptomatic 
scar, which occasions no limitation of function of any 
affected part, productive, collectively, of not more than 
moderate overall disability. 

3.  A right ruptured eardrum, first assessed subsequent to 
service, is traceable to acoustic trauma to which the veteran 
was exposed therein.  

4.  The claim for service connection for right upper 
extremity disability, other than residuals of frostbite, to 
include on a secondary basis, is not plausible.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7 
and Part 4, Diagnostic Code 9411 and 38 C.F.R. § 4.130 
(1998).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's residuals of a gunshot wound, right chest, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10 and Part 4, Diagnostic Code 5321 (1998).

3.  A right ruptured eardrum was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

4.  The claim for service connection for right upper 
extremity disability, other than residuals of frostbite, to 
include on a secondary basis, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims, except for 
his claim for service connection for right upper extremity 
disability, other than residuals of frostbite, to include on 
a secondary basis, is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that these 
claims are plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for PTSD, for which the M&ROC 
has assigned a 10 percent rating in accordance with the 
provisions of Diagnostic Code 9411 of the Rating Schedule; 
and for residuals of a gunshot wound, right chest, rated as 
10 percent disabling under Diagnostic Code 5321.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of each 
disability for which entitlement to an increased rating is 
asserted.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to those disabilities.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet.App. 119 (1999). 


I. PTSD

Effective November 7, 1996, VA has revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  See 61 
Fed. Reg. 52, 695 (1996) and 38 C.F.R. § 4.130.  Pursuant to 
Diagnostic Code 9411 under the revised criteria, a 50 percent 
disability rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. Total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name warrants a 100 
percent evaluation. 

Concerning his claim for an increased rating for PTSD, the 
veteran asserts, as his principal contention, that he 
experiences nightmares on five to six occasions per week 
related to combat during the Korean war.  In this regard, 
when examined by VA in August 1997, at which time the veteran 
indicated that he had discontinued working one month earlier, 
he related that he had been in combat for three months in 
Korea.  On mental status examination, the veteran was 
oriented in three spheres; insight and judgment were each 
described as being "good"; the veteran was of the view that 
his peer relationships were "fairly good".  He felt 
"somewhat depressed", and indicated that he experienced 
suicidal thoughts on occasion; memory and concentration were 
each described as being "satisfactory".  The pertinent 
examination diagnosis was PTSD, and a score of 65 was 
assigned as being representative of his Global Assessment of 
Functioning (GAF).  

When the veteran was seen for VA outpatient therapy in 
October 1997, his affect was described as being 
"appropriate".  When he was seen for such purpose the 
following month, his mood was described as being 
"depressed", though he denied having any then current 
suicidal ideation; his speech was described as being 
"coherent, relevant [and] goal directed".

When he was examined by VA in December 1998, the veteran 
indicated that he had been attending outpatient therapy 
sessions under VA auspices, in response to his PTSD, for the 
preceding year.  On mental status examination, his affect was 
described as being "pleasing but he was somewhat tense"; it 
was indicated that the veteran's peer relationships were 
"diminished", and he also related experiencing difficulty 
sleeping.  His memory was described as being "average", and 
his concentration was described as being "fair".  The 
pertinent examination diagnosis was PTSD with related 
depression, and a GAF score of 55 was assigned.

Also of record are two statements, each dated in January 
1999, one being from a VA social worker who was then seeing 
the veteran for individual therapy, and the other from a 
physician, one of whose patients was the veteran, who was the 
director of the PTSD "Program" at a VA medical facility.  
The statements are to the effect that, owing to his PTSD, the 
veteran was unlikely to be able to maintain gainful 
employment.  

In considering the veteran's claim for an increased rating 
for his service-connected PTSD, the Board is of the opinion 
that the service-connected PTSD warrants a 100 percent 
rating. The above evidence reveals that his symptoms include 
war-related nightmares, anger, hypervigilance, a startle 
reaction, depressions with panic attacks, anxiety, guilt, 
paranoia, social withdrawal, and a need for outpatient 
therapy and medication.  Further, the opinions presented by a 
VA social worker and a VA treating physician in January 1999 
establish that the severity of these symptoms has effectively 
precluded the veteran from gainful employment. Resolving the 
benefit of the doubt in the veteran's favor, a schedular 
evaluation of 100 percent is in order. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.7 and Part 4, Diagnostic Code 9411 and 
38 C.F.R. § 4.130. 

II.  Increased Rating, Gunshot Wound Residuals

Pursuant to Diagnostic Code 5321, at all times within the 
duration pertinent to the appeal, a 10 percent rating is 
warranted for "moderate" overall disability, relative to 
the thoracic respiratory muscles, involving Muscle Group XXI; 
if such disability is "severe" or "moderately severe", a 
20 percent rating is warranted.  38 C.F.R. Part 4, 4.73.   

Service medical records reflect that, in February 1951, the 
veteran sustained, as a result of enemy action, a penetrating 
gunshot wound involving his right posterior chest.  He was 
immediately evacuated to a military hospital in Japan, where 
the wound was "closed spontaneously".  In April 1951, the 
wound was noted to have "healed well"; the diagnosis 
implicated a penetrating gunshot wound, right posterior 
chest, without artery or nerve involvement.

Subsequent to service, when he was orthopedically examined by 
VA in November 1951, at which time the veteran indicated that 
he had "had an old operation in 1934 on his chest because of 
an empyema", he complained that his back ached along the 
right side, seemingly "more near the lower vertebra".  On 
physical examination, there was a scar, .5 cm. in diameter, 
on the right chest posteriorly, near the level of the 10th 
dorsal vertebra.  The scar was noted to be medial to the 
scapula; the examiner was "unable to find any fascial or 
muscular defects".  The examiner noted that the veteran 
"seem[ed] to jump every time the skin is touched on any part 
of the posterior aspect of [his] back".  The veteran was 
also noted to have a three-inch scar on the left side of his 
chest, which was "from [the] old operation for empyema".  
The examination diagnosis was scar, residual of gunshot 
wound, back.  On a related surgical examination, also 
performed in November 1951, what was apparently the same scar 
as was noted on the orthopedic examination to be .5 cm. in 
diameter on the right chest posteriorly, was described, on 
the surgical examination, as being "a very faint [one-
quarter inch long] scar just to the right of the midline over 
about the 4th rib", thought to be the wound of entrance of 
the bullet.  The pertinent diagnosis on the surgical 
examination was cicatrix from gunshot wound, upper right back 
area.  It is also indicated, elsewhere on the November 1951 
VA examination report, that the veteran related that he had 
sustained a collapsed right lung as a result of the inservice 
gunshot wound; on pertinent examination, there was "no 
evidence of collapse of any part of [the veteran's] right 
lung".

Based on the foregoing, service connection for "penetrating 
wound, right chest, posteriorly", was established in a 
rating decision entered in December 1951, at which time a 10 
percent rating, which has remained in effect continuously 
thereafter, was assigned in accordance with the provisions of 
Diagnostic Code 5321.

In conjunction with his present claim for an increased 
rating, the veteran was examined by VA in September 1997.  He 
was noted to have "numerous pigmented moles on his back".  
Apparently based on the examiner's impression that the 
veteran's inservice wound involved penetration "of his right 
lung and caused [the] collapse of the" same, he opined that 
the veteran had "shortness of breath and [a] cough" due to 
the inservice wound.

Most recently, when examined by VA in December 1998, the 
veteran's complaints included "asthma" and "some chronic 
back pain".  On examination, the veteran was found to have, 
in addition to the incision related to his pre-service 
surgery in response to the empyema, "a small bullet wound 
scar just to the right of the midline at about T4."

In asserting entitlement to a rating in excess of 10 percent 
for residuals of a gunshot wound, right chest, the veteran 
asserts that such disability "has increased in severity as I 
am very short winded."  However, the Board would point out 
that, although the VA examiner in September 1997 related the 
veteran's shortness of breath to what he believed was a 
gunshot wound-occasioned collapse of his right lung in 1951, 
service medical records do not substantiate the same and, in 
addition, there was, as noted above, no evidence of such 
pleural collapse on the occasion of the veteran's examination 
by VA in November 1951.  It also bears emphasis that, when he 
was subsequently examined by VA in December 1998, the veteran 
complained of "asthma", a condition to which he made no 
reference when examined by VA in September 1997.  In any 
event, there is no indication that the veteran requires, in 
response to any respiratory problem, either intermittent 
inhalational or oral bronchodilator therapy, and even a need 
for the same (if in fact shown) would still only be 
representative of disablement warranting a 10 percent rating 
(see 38 C.F.R. Part 4, Diagnostic Code 6602 (1998)), 
identical to the veteran's present pertinent evaluation.  As 
to the veteran's apparently lone entrance wound scar, located 
just adjacent to the right of the midline on his posterior 
chest, such scar was of minimal expanse (i.e., .5 cm. in 
diameter, one-quarter inch long) in November 1951 and was 
described as being 'small', with no indication that it was at 
all symptomatic, on the occasion of the December 1998 VA 
examination.  Given the foregoing, then, the Board is well 
persuaded that the veteran's service-connected residuals 
(essentially scarring) of the inservice gunshot wound 
involving his right chest are productive of, at most, not 
more than 'moderate' overall disability, which extent of 
impairment is commensurate with his present 10 percent 
rating.  In passing, the Board would further observe that, in 
accordance with the provisions of 38 C.F.R. § 4.56(d) (1998), 
such degree of disability (i.e., 'moderate') is consistent 
with the nature of the inservice wound, i.e., a penetrating 
wound involving a single bullet.  Finally, the Board would 
additionally point out that there is no evidence of any scar-
related limitation of function involving either upper 
extremity (or any other affected part), as might (if shown) 
warrant an award of a 20 percent rating pursuant to 38 C.F.R. 
Part 4, Diagnostic Codes 7805-5201 (1998).  The latter 
consideration, in turn, negates, in determining that the 
veteran's presently assigned 10 percent rating for residuals 
of a gunshot wound involving his right chest is appropriate, 
any applicability of the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998), as pertinent to factors, traceable to service-
connected musculoskeletal disability, including general 
functional loss, weakened movement and excess fatigability.  
In addition, while the Board has considered the provisions of 
38 C.F.R. § 4.10, as pertinent to gunshot would residuals-
occasioned impairment in the veteran's ability to function 
under the ordinary conditions of daily life, there would 
appear to be no evidence of any such ascertained impairment.  
Therefore, the Board has no basis upon which to assign a 
higher disability rating predicated on the provisions of 
38 C.F.R. § 4.10.  

The Board has also given consideration to the provisions of 
38 C.F.R. § 4.7, which provide that, where there is a 
question as to which of two evaluations should be assigned, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  However, the record does not show that the actual 
manifestations of service-connected disablement, relative to 
the veteran's residuals of a gunshot wound, right chest, more 
closely approximate those required for a 20 percent rating 
than they do the disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of this aspect of the benefit sought on 
appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10 
and Part 4, Diagnostic Code 5321.


III.  Right Ruptured Eardrum

Under the law, service connection may be granted for 
disability incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

The veteran asserts that he sustained a right ruptured 
eardrum in service as a result of exposure to weapons firing-
related acoustic trauma, the same having occasioned his 
service-connected left ruptured eardrum.  In this regard, 
service medical records, though making reference to a 
perforated left tympanic membrane (TM) caused by a "blast 
injury", are silent for any reference to a perforated right 
TM.  Subsequent to service, when the veteran was examined by 
VA in November 1951, although there was evidence suggestive 
of "an old pseudo membrane following a healed perforation" 
on the right, there was "no evidence of perforation at" the 
time of the VA examination.  When examined by VA in May 1988, 
the veteran was found to have a "normal" right TM, without 
perforation.  When he was examined by VA in August 1997, the 
veteran's right TM was "visualized" and there "was a small 
scar on the right" TM.  Most recently, when examined by VA 
in December 1998, the veteran was noted to have "a small 
perforation in the right [TM] which [had] not healed".  

In considering the veteran's claim for service connection for 
a right ruptured eardrum, the Board observes that, 
notwithstanding the absence of service medical evidence 
bearing on perforation involving the veteran's right TM, it 
regards the evidence of 'an old....healed perforation' on the 
right, noted in conjunction with his examination shortly 
after service in November 1951, to be suspicious.  In 
addition, the Board finds it to be significant that 'a small 
scar on the right' TM was found on the August 1997 VA 
examination, inasmuch as the veteran's service-connected (for 
perforation) left TM was then found to be "normal in 
appearance".  On assessing the foregoing considerations in 
conjunction with the fact that the veteran was found to have 
'a small perforation in the right [TM] which [had] not 
healed' on the occasion of his recent examination by VA in 
December 1998, the Board is of the view, in accordance with 
the provisions of 38 C.F.R. § 3.303(d) and with favorable 
resolution of reasonable doubt, that his currently shown 
perforation involving his right TM is probably related to his 
period of service.  Service connection for a right ruptured 
eardrum is, accordingly, granted.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 
3.303.

IV.  Right Upper Extremity Disability, other than Residuals 
of Frostbite

The threshold question to be answered concerning the 
veteran's claim for service connection for right upper 
extremity disability, other than residuals of frostbite, to 
include on a secondary basis, is whether he has presented 
evidence of a well grounded claim, that is, one which is 
plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his claim for service connection 
for right upper extremity disability, other than residuals of 
frostbite, to include on a secondary basis, is well grounded.

The veteran asserts that he presently has right upper 
extremity disability, other than residuals of frostbite, 
which is "the result of" impairment associable with his 
service-connected residuals of a gunshot wound, right chest.  
While the Board acknowledges the veteran's foregoing 
contention, it is, at the same time, constrained to note 
that, other than assessed frostbite per se involving his 
right hand, the lone even facial clinical indicia of present 
right upper extremity involves the veteran's assertion, when 
he was examined by VA in December 1998, that he had "edema" 
of his right arm.  However, even ignoring that any fluid 
build-up in the veteran's right upper extremity may be 
frostbite-related, the Board observes that even his assertion 
of edema is suspect, inasmuch as a measurement conducted in 
conjunction with the December 1998 VA examination revealed 
that the circumference (apparently) of each of the veteran's 
upper extremities was "equal".  Given the foregoing, then, 
and in the absence, in any event, of any ascertained 
disability/pathology involving the veteran's right upper 
extremity, other than frostbite (the presence of the former 
being prerequisite to any favorable claim for service 
connection therefor, see Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)), a plausible claim for service connection 
for right upper extremity disability, other than residuals of 
frostbite, to include on a secondary basis, does not 
substantively inhere.  Such claim is, therefore, as was 
determined by the M&ROC at least with respect to direct 
service connection, not well grounded.  38 U.S.C.A. 
§ 5107(a).

In addition, although the Board's foregoing disposition 
included an analysis which contemplated secondary service 
connection, a basis of service connection which was 
apparently not addressed by the M&ROC in its related November 
1997 rating denial, the veteran has not been prejudiced by 
such aspect of the Board's decision herinabove.  Such 
conclusion obtains owing to the salient observation that, as 
noted above, there is no evidence documenting that the 
veteran presently has any disability/pathology involving his 
right upper extremity, other than frostbite, as would be 
necessary in the first instance for any favorable claim for 
service connection, regardless of the basis on which such 
benefit was asserted.  Therefore, to remand this case to the 
M&ROC for consideration of the issue of whether this claim, 
in its secondary service connection aspect, is well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to the veteran.  
VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to the veteran's claim for service 
connection for right upper extremity disability, other than 
residuals of frostbite, to include on a secondary basis, the 
Board is of the opinion that its discussion above bearing on 
such issue is sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for service connection, to include on a secondary basis, 
relative to such corresponding disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

A 100 percent rating for PTSD is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.

An increased rating for residuals of a gunshot wound, right 
chest, is denied.

Service connection for right ruptured eardrum is granted.

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for right upper extremity 
disability, other than residuals of frostbite, to include on 
a secondary basis, is denied.



		
	WAYNE M. BRAEUER
Member, Board of Veterans' Appeals


 

